Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Advisory Action
This office action is in response to Applicant’s proposed amendment and response after FINAL filed on April 16, 2021.
Applicant’s proposed amendment will be entered, and the previous rejection of claims 1-3, 9-10, and 12-21 under 35 U.S.C. 103(a) as being unpatentable over Gerber (US 20080292663) in view of Walker (5972339) will be maintained and applied to claims 10, 12-14, and 17.
Applicant’s remarks/arguments have been fully considered but are not found to be persuasive.  
	Applicant argues that Gerber does not teach the inclusion of Quil A or cholesterol.  This argument is not persuasive because Gerber teaches addition of an ISCOM, and Walker teaches that an ISCOM is a cage-like structure formed by mixing cholesterol and Quil A.
	Applicant argues that Gerber teaches filtration as a form of sterilization.  This argument is not persuasive because Gerber teaches filtration as an option, but not a requirement.  Sterilization can also be done by incorporating sterilizing agents into the compositions [0059].  Gerber’s Example 1 does not include filtration.
	Applicant argues that the claimed method produces an unexpectedly good vaccine.  This argument is not persuasive because Example 1 in the specification compares Adjuvant E to DNA plasmid, but DNA plasmid is not the closest prior art.
	For these reasons, the rejection is maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/LAYLA D BERRY/Primary Examiner, Art Unit 1623